DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 02/01/2021. Claims 2-15, 17, and 19-21 are considered in this office action. Claims 2-15, 17, and 19-20 have been amended. Claim 21 has been added. Claims 1, 16, and 18 have been canceled. Claims 2-15, 17, and 19-21 are pending examination. The 35 U.S.C. 112(b) rejections to claim 18 has been withdrawn in light of the instant amendments.
	Examiner notes that changes made in the amendments to claim 3 were not properly marked, specifically:
The addition of “bicycle” in claim 3 line 2
The removal of “manual control device model” in claim 3 lines 2-3
Examiner will treat these as part of the current amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Takamoto fails to teach a one to one correspondence between a self-identifying manual control device and a set of operating parameters associated with the piece of bicycle equipment
Examiner has failed to establish that cited reference Tolli is analogous art by merely stating the reference is “reasonably pertinent to the problem faced by the inventor”

Regarding Applicant’s argument A. that cited reference Takamoto fails to teach a one to one correspondence between a self-identifying manual control device and a set of operating parameters associated with the piece of bicycle equipment, Applicant’s arguments were not commensurate with the language of the previous claims. Yet, in light of the instant amendments made to the independent claims, Examiner finds Applicant’s arguments to be persuasive. However, upon further search and consideration, a different currently cited prior art was found that teaches the amended claims and is detailed in the below section Claim Rejections.
Applicant’s arguments B. has been fully considered but it is not persuasive.
Regarding Applicant’s argument B. that Examiner has failed to establish that cited reference Tolli is analogous art by merely 

Claim Objections
Claims 15 and 21 objected to because of the following informalities:
Claim 15 line 11 “table od” should read “table of”
Claim 21 line 6 “delf-identification” should read “self-identificaiton”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the identification signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 is rejected based on rejected base claim 10 for the same rationale as recited above.
Claim 12 recites the limitation “A bicycle on-board electronic system comprising at least one manual control device according to claim 1” in lines 1-2, however claim 1 has been cancelled. Therefore, claim 12 is indefinite. For the purposes of examination, Examiner is claim 21”.
	Claim 13 is rejected based on rejected base claim 12 for the same rationale as recited above.
Claim 12 recites the limitation "the identification signal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 is rejected based on rejected base claim 12 for the same rationale as recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 2-6, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2009/0102628 A1) in view of Miglioranza (US 9,469,376 B2).
Regarding claim 21, Takebayashi teaches “A bicycle manual control device (Par. [0024] lines 2-8 “bicycle control system 12” and lines 12-21) for controlling a derailleur by issuing at least one electrical-electronic command to the derailleur (Paragraph [0024], Lines 6-7, “front electrically powered derailleur 20”), the bicycle manual control device comprising: at least one manual actuation member (Paragraph [0024], Lines 2-3, “first electrical switch unit 16”); an emitter (Paragraph [0011], Line 10, “processing unit”; Par. [0032] lines 1-5) that generates a self-identification signal that is transmitted to a controller of the derailleur (Paragraph [0011], Line 10-14, “identification code”; Par. [0036] lines 11-14 teaches the transmitter of the switch units transmits an output signal (which , the delf-identification signal being associated with operating parameters associated with the derailleur (Par. [0011] lines 10-19 “combines the identification code and the operation code as the output signal”; Par. [0047] lines 1-6)”, however Takebayashi does not explicitly teach the self-identification signal being associated with “a specific set of operating parameters” and “whereby the specific set of operating parameters is selected from a table of nominal command values for the derailleur and the derailleur is driven according to the specific set of operating parameters”.
	From the same field of endeavor, Miglioranza teaches the self-identification signal being associated with “a specific set of operating parameters” and “whereby the specific set of operating parameters is selected from a table of nominal command values for the derailleur and the derailleur is driven according to the specific set of operating parameters (Col. 4 lines 38-47 teaches a bicycle derailleur configured to emit s unique model identification (self-identification) signal and a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model and drives the derailleur in accordance with a table of command values suitable for the derailleur model)”.
Miglioranza is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. electronic bicycle gearshift).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the emitter is a microprocessor (Takebayashi, Par. [0018] “microprocessor” and Par. [0032] lines 1-5).
Regarding claim 3, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 21 above, and further teaches “(Takebayashi, Paragraph [0011], Lines 10-19) wherein the bicycle manual control device is configured to emit said self-identification signal and to issue said at least one electrical-electronic command on a common output (Takebayashi, Paragraph [0011], Line 13, “output member”) at different times”.
Regarding claim 4, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the bicycle manual control device is configured to receive a model interrogation signal (Takebayashi, Paragraph [0027], Lines 7-8), and to emit the self-identification signal in response thereto (Takebayashi, Paragraph [0027], Lines 5-7)”.
Regarding claim 5, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 4 above, and further teaches “The bicycle manual control device according to claim 4 (see claim 4 rejection above), comprising at least one actuation detector (Takebayashi, Paragraph [0036], Line 5, “switch sensor”) configured to detect manual actuation of said at least one manual actuation member (Takebayashi, Paragraph [0036], Line 8, “switch operation member”) and generate said at least one electrical-electronic command in response thereto (Takebayashi, Paragraph [0036], Lines 13-16), wherein the model interrogation signal modulates a power supply voltage to the bicycle manual control device (Takebayashi, Paragraph [0033], Lines 4-8)”.
Regarding claim 6, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 5 above, and further teaches “(Takebayashi, Fig. 5, “switch sensor 16a (18a)”) wherein said at least one actuation detector is a normally open switch that interrupts a respective power supply voltage line, among a plurality of voltage lines, connected to ground (Takebayashi, Paragraph [0027], Lines 20-22, Paragraph [0033], Lines 1-3; also, it is well known in the art that all circuits must have a connection to ground)”.
Regarding claim 8, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 6 above, and further teaches “wherein the emitter is embodied within a microprocessor that includes a drive input (Takebayashi, Paragraph [0028], Lines 3-4, “two way wireless communication device 66”) to receive the interrogation signal (Takebayashi, Paragraph [0027], Lines 7-8)”
Regarding claim 10, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 3 above, and further “wherein the identification signal takes up at most two values according to a predefined identification pattern, said values corresponding to the values of said common output in the absence or presence of said at least one electrical-electronic command (Miglioranza, Column 3, Lines 18-27)”
Regarding claim 11, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 10 above, and further teaches “wherein said predefined identification pattern encodes a model of the bicycle manual control device according to a code having a length of at least one bit (Takebayashi, Paragraph [0043], Lines 1-5)”.
Regarding claim 12, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 21 above, and further teaches “A bicycle on-board electronic system comprising at least one manual control device according to claim 1 (see claim 1 rejection above), at least one piece of bicycle equipment (Takebayashi, Paragraph [0024], Lines 6-7, “front electrically powered derailleur 20”), and a controller (Takebayashi, Paragraph [0024], Line 12, “cycle computer 14”), part of the piece of equipment or distinct therefrom, wherein the controller is configured to receive the identification signal and select the specific set of operating parameters of the piece of equipment corresponding to said self-identification signal, to drive the piece of equipment (Takebayashi, Paragraph [0047], Lines 1-6) (Miglioranza, Col. 4 lines 38-47 teaches a bicycle derailleur configured to emit s unique model identification (self-identification) signal and a component of an electronic bicycle gearshift comprising ”.
Regarding claim 13, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 12 above, and further teaches “The bicycle on-board electronic system according to claim 12 (see claim 12 rejection above), wherein the controller is configured to emit an interrogation signal (Takebayashi, Paragraph [0027], Lines 5-7), and the emitter of the self-identification signal is configured to emit the self-identification signal upon receiving the interrogation signal (Takebayashi, Paragraph [0027], Lines 7-8)”.
Regarding claim 14, Takebayashi teaches “A bicycle electromechanical derailleur (Paragraph [0024], Lines 6-7, “front electrically powered derailleur 20”) comprising a controller (Paragraph [0028], Line 5, “cycle computer 14”) configured to carry out the steps of: interrogating a self-identifying manual control device (Paragraph [0027], Lines 7-8) and receiving an identification signal from the self-identifying manual control device that is associated with operating parameters associated with the electromechanical derailleur (Par. [0011] lines 10-19 “combines the identification code and the operation code as the output signal”; Paragraph [0027], Lines 5-7), selecting said operating parameters corresponding to said model identification signal, to drive the derailleur (Paragraph [0047], Lines 1-6)”, however Takebayashi does not explicitly teach the identification signal from the self-identifying manual control device being associated with “a specific set of operating parameters” associated with the electromechanical derailleur and “selecting, from a table od nominal command values associated with the derailleur, said specific set of operating parameters associated with said self-identification signal, to drive the electromechanical derailleur”.
	From the same field of endeavor, Miglioranza teaches the identification signal from the self-identifying manual control device being associated with “a specific set of operating parameters” associated with the electromechanical derailleur and “selecting, from a table od nominal command values associated with the derailleur, said specific set of operating parameters associated with said self-identification signal, to drive the electromechanical derailleur (Col. 4 lines 38-47 teaches a bicycle derailleur configured to emit s unique model identification (self-identification) signal and a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model and drives the derailleur in accordance with a table of command values suitable for the derailleur model)”.
	Miglioranza is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. electronic bicycle gearshift).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takebayashi to incorporate the teachings of Miglioranza and have the identification signal associated with a specific set of operating parameters, which are selected from a table of command values for the derailleur and are used to drive the 
Regarding claim 15, Takebayashi teaches “A configuration method of a bicycle electronic system (Paragraph [0010], Line 2, “bicycle control system”) comprising the steps of: interrogating a manual control device (Paragraph [0027], Lines 7-8) and if, in response thereto, an identification signal having a predetermined pattern is received from the manual control device (Paragraph [0027], Lines 5-7), qualifying the manual control device as a self-identifying manual control device, otherwise, qualifying the manual control device as a non-self-identifying manual control device”, however Takebayashi appears to not explicitly teach “configuring at least one component of the bicycle electronic system depending on whether the manual control device is qualified as a self-identifying manual control device or as a non-self-identifying manual control device by selecting, from a table od nominal command values associated with the derailleur, a standard set of operating parameters associated with a first selected piece of bicycle equipment when the manual control device is qualified as a non-self-identifying manual control device or a modified set of operating parameters associated with a second selected piece of bicycle equipment when the manual control device is qualified as a self-identifying manual control device”.
	From the same field of endeavor, Miglioranza teaches “configuring at least one component of the bicycle electronic system depending on whether the manual control device is qualified as a self-identifying manual control device or as a non-self-identifying manual control device by selecting, from a table od nominal command values associated with the derailleur, a standard set of operating parameters associated with a first selected piece of bicycle equipment when the manual control device is qualified as a non-self-identifying manual control device or a modified set of operating parameters associated with a second selected piece of bicycle equipment when the manual control device is qualified as a self-identifying manual control device (Col. 4 lines 46-55 teaches a recognition step of the derailleur model mounted in the electronic bicycle system and outputs a value of a Set variable (i.e. recognizes device is qualified as self-identifying or non-self-identifying and outputs an associated Set variable), then the system checks for the available set of parameters or table of command values correlated to the value of the variable Set (i.e. selects sets of operating parameters from a table of command values associated with a self-identifying device and a non-self-identifying device))”.
	Miglioranza is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. electronic bicycle gearshift).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takebayashi to incorporate the teachings of Miglioranza to configure the bicycle system with a set of operating command values depending on if the manual control device qualifies as a self-identifying device or as a non-self-identifying device. Doing so would allow the system to recognize pre-existing and current types 
Regarding claim 17, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the emitter is a microprocessor programmable once only (Takebayashi, Paragraph [0028], Lines 4-6, it is implied that since the microcomputer comes with various programs it needs only be programmed once)”.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2009/0102628 A1) in view of Miglioranza (US 9,469,376 B2) and further in view of Tolli (US 2007/0167086 A1).
Regarding claim 7, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 6 above, however the combination of Takebayashi and Miglioranza does not explicitly teach “wherein the emitter of the self-identification signal is embedded within a microprocessor that is connected between ground and a first one of said lines in parallel to a first one of said at least one actuation detector, and emits the self-identification signal on said first line”.
	From the same field of endeavor, Tolli teaches “(Paragraph [0028], Lines 11-12) wherein the emitter of the self-identification signal is embedded within a microprocessor that is connected between ground and a first one of said lines in parallel to a first one of said at least one actuation detector (Fig. 1, the primary devices 170 are shown to be in parallel to each other), and emits the self-identification signal on said first line(Fig. 1, primary devices 170 (emitter taught by Takebayashi and Miglioranza above) sends signals (control device model identification signal taught by Takebayashi and Miglioranza above) on first line to primary control module 120)”.
Tolli is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. electronic communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miglioranza in view of Takebayashi to further incorporate the teachings of Tolli and have the emitter connected between ground and the power supply in parallel with the actuation detector. Doing so would supply power to a load applied by an electrical device (Tolli, Paragraph [0003], Lines 1-7).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2009/0102628 A1) in view of Miglioranza (US 9,469,376 B2) and further in view of Takamoto et al. (US 2015/0073656 A1).
Regarding claim 9, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 6 above, however the combination of Takebayashi and Miglioranza does not explicitly teach “wherein at least one voltage line of said plurality of voltage lines is connected to a terminal of a connector that interfaces with the bicycle manual control device”.
wherein at least one voltage line of said plurality of voltage lines is connected to a terminal of a connector that interfaces with the bicycle manual control device (Paragraph [0066], Lines 1-3)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Takebayashi and Miglioranza to incorporate the teachings of Takamoto to have at least one voltage line taught by the combination of Takebayashi and Miglioranza connect to a connector terminal that interfaces with the bicycle manual control device as taught by Takamoto. Doing so would provide a bicycle component based on manually operated input members that are operatively coupled thereto (Takamoto, Par. [0005] lines 4-7).
Regarding claim 20, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 8 above, however the combination of Takebayashi and Miglioranza does not explicitly teach “wherein the emitter of the self-identification signal is embodied in a microprocessor that is configured to emit said signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input thereof, that embodies said interrogation signal”.
	From the same field of endeavor, Takamoto teaches “wherein the emitter of the self-identification signal is embodied in a microprocessor that is configured to emit said signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input thereof, that embodies said interrogation signal .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Takebayashi and Miglioranza to incorporate the teachings of Takamoto to have the emitter of the self-identification signal taught by the combination of Takebayashi and Miglioranza be embodied in a microprocessor configured to emit the signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input as taught by Takamoto. Doing so would provide a bicycle component based on manually operated input members that are operatively coupled thereto (Takamoto, Par. [0005] lines 4-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2009/0102628 A1) in view of Miglioranza (US 9,469,376 B2), in view of Tolli (US 2007/0167086 A1), and further in view of Takamoto et al. (US 2015/0073656 A1).
Regarding claim 19, the combination of Takebayashi and Miglioranza teaches all the limitations of claim 6 above, and further teaches “wherein the emitter of the self-identification signal is embodied within a microprocessor that includes a drive input (Takebayashi, Paragraph [0028], Lines 3-4, “two way wireless communication device 66”) to receive the interrogation signal to receive the interrogation signal on said second line (Takebayashi, Paragraph [0027], Lines 7-8)”. However the combination of Takebayashi and Miglioranza does not explicitly teach “said drive input being connected to a second line of said plurality of voltage lines in parallel to a second one of said at least one actuation detector” and receiving the interrogation signal “as a modulation of the power supply voltage”.
	From the same field of endeavor, Tolli teaches “(Paragraph [0028], Lines 11-12) said drive input being connected to a second line of said plurality of voltage lines in parallel to a second one of said at least one actuation detector (Fig. 1, the primary devices 170 are shown to be in parallel to each other)”.
Tolli is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. electronic communication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takamoto in view of Takebayashi to further incorporate the teachings of Tolli and have the emitter connected between ground and the power supply in parallel with the actuation detector. Doing so would supply power to a load applied by an electrical device (Tolli, Par. [0003] lines 1-7).
	However, the combination of Takebayashi, Miglioranza, and Tolli above does not explicitly teach the interrogation signal “as a modulation of the power supply voltage”.
the interrogation signal “as a modulation of the power supply voltage (Par. [0121] lines 8-19 teaches power line communication (PLC) system that executes two-way communication with the bicycle components and the manually operated input members through the controller and superimpose (modulate) the data signals onto the power source voltage flowing through the interconnecting lines)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Takebayashi, Miglioranza, and Tolli to incorporate the teachings of Takamoto to have the interrogation signal taught by the combination of Takebayashi, Miglioranza, and Tolli be a modulation of the power supply voltage as taught by Takamoto. Doing so would allow the communication interface to act as an electrical connection part of the controller (Takamoto, Par. [0065 lines 19-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doudoumopolous (US 2004/0124437 A1) teaches a self-identifying integrated circuit contains a primary function circuit and an immutable, unique identification code, which is presented at an output port thereof upon demand by, an external circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.